NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
DAVID GROBER,
Plaintiff-Appellant,
and
VOICE INTERNATIONAL, INC.,
Plaintiff-Appellant,
V.
MAKO PRODUCTS, INC., AIR SEA LAND
PRODUCTIONS, INC., CINEVIDEOTECH, INC.,
SPECTRUM EFFECTS, INC., AND BLUE SKY
AERIALS, INC.,
Defendants-Cr0ss Appell¢mts, _
and
DOES 1-10, JORDAN KLEIN, SR., JORDAN KLEIN,
JR., AND OPPENI-IEIMER CINE RENTAL, LLC,
Defendants.
2010-1519, -1527
Appeals from the United St;ates District C0urt for the
Cen1;ral District of Ca1if0rnia in case n0. 04-CV-8604,
Judge Jack Z0uhary.
ON MOTION

GROBER V. MAKO PRODUCTS 2
ORDER
The appellants move to supplement the record on ap-
peaL
The appellants state that the cross-appellants are ob-
jecting to the motion in the cross-appellants brief. Thus,
we deem it appropriate to defer this motion to the merits
panel.
Accordingly,
IT ls OR1)ERE:o THAT:
The motion is deferred for consideration by the merits
panel assigned to hear this case. Copies of this order and
the motion shall be transmitted to the merits panel.~
FoR THE CoURT
25
  /s/ J an Horbaly
Date J an H0rbaly
Clerk `
cc: David Grober
EdWin P. Tarver, Esq.
Br1an M. Warw1ck, Esq. 03 coUR.FB|F£APpEALS mn
88 THE FEDERAL ClRCUlT
JAN 2 6 2011
.lAN FilRBALY
CLEH(